UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7837


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ESTEBAN SALGUERO-ORTIZ, a/k/a Cadejo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:10-cr-00191-JCC-9; 1:13-cv-00326-JCC)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Esteban Salguero-Ortiz, Appellant Pro Se.    Karen Ledbetter
Taylor, Assistant United States Attorney, Karen Dunn, Dennis
Michael Fitzpatrick, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia , for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Esteban       Salguero-Ortiz         seeks    to       appeal    the    district

court’s    order    denying    relief       on    his    28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).          A certificate of appealability will not

issue     absent     “a    substantial       showing          of    the     denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.    Cockrell,         537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that    Salguero-Ortiz        has     not        made    the       requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3